PER CURIAM.
The District Court sitting as a probate court entered an order construing a will. Although devisees adversely affected by the order were parties, they did not appeal. Devisees favorably affected by the order have moved to dismiss an appeal taken by the executor.
“Any party aggrieved by any final order * * * may appeal * * D. C.Code 1940 § 17 — 101. As a general rule an, executor is not aggrieved and therefore cannot appeal unless either the estate as a whole is affected, or else his individual interests are affected as by an order refusing probate or removing the executor or disallowing an expenditure he has made. He cannot appeal for the protection of the interests of particular devisees or legatees who are able to protect themselves by taking an appeal of their own. Cf. Barksdale v. Morgan, 34 App.D.C. 549. Webb v. Lohnes, 68 App.D.C. 310, 96 F.2d 582, is not to the contrary.
Appeal dismissed.